—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered May 4, 1993, convicting her of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The general rule regarding the admissibility of photographs is that they are admissible if they tend " 'to prove or disprove a disputed or material issue, to illustrate or elucidate other relevant evidence, or to corroborate or disprove some other evidence offered or to be offered’ ” (see, People v Harrison, 207 AD2d 359, citing People v Pobliner, 32 NY2d 356, cert denied 416 US 905). Photographs should be excluded from evidence only if their sole purpose is to arouse the emotions of the jury and to prejudice the defendant (see, People v Wood, 79 NY2d 958). The photographs in this case were properly admitted into evidence to illustrate and corroborate evidence offered by the People, and they were not admitted solely to arouse the emotions of the jury and to prejudice the defendant.
The defendant’s sentence is not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Sullivan, J. P., Rosenblatt, Thompson and Ritter, JJ., concur.